Opinion issued May 14, 2013




                                    In The
                              Court of Appeals
                                    For The
                         First District of Texas


                             NO. 01-12-00861-CV


                 REGINA MICHELLE DUMKE, Appellant

                                       V.

                        RICHARD SWEAT, Appellee


               On Appeal from the County Court at Law No. 1
                          Galveston County, Texas
                     Trial Court Cause No. 11FD2459


                      MEMORANDUM OPINION

      Appellant Regina Michelle Dumke has failed to timely file a brief. See TEX.

R. APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of
appellant to file brief).   After being notified that this appeal was subject to

dismissal, appellant did not respond.      See TEX. R. APP. P. 42.3(b) (allowing

involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a brief.

      We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Sharp, and Huddle.




                                          2